department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b state x dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you further the work of charitable agencies providing health services to vulnerable populations in middle b you plan to add a sabbatical grant program under which you will award grants to qualified internal_revenue_code sec_501 public_charities conducting health-related services to enable their executive directors or chief executive officers to take sabbaticals or leaves of absence for learning opportunities the purpose of the sabbatical grant will be to support executive director's or chief executive officer's personal development with a view toward enhancing leadership services and operational effectiveness within the public charity for whom the individual works examples of approved learning opportunities include personal and professional coaching spiritual direction leadership and or management programs guided or non-directed retreats and conferences the sabbatical grants will not exceed x dollars and will be paid directly to the public charity to cover costs such as salary travel housing and registration the sabbatical grant program is described in detail on your website the grants will be awarded on an objective and nondiscriminatory basis and will be used by the executive directors or chief executive officers of the donee public_charities for travel study or other similar purposes to improve and enhance their personal and professional development and capabilities no sabbatical grants will be awarded to your executive director or chief_executive_officer or to the executive director or chief_executive_officer of an affiliated public charity no person involved in the administration of the sabbatical grant program will derive any private or personal benefit from the program to be eligible for the grant the public charity agency must meet the following criteria and guidelines criteria e e e e have a mission in close alignment with you have a majority of programs that are health related_services that produce measurable positive health outcomes within one of your areas of interest or advocate for system changes that increase access to health care services have demonstrated organizational sustainability and be in a stable financial position have total net assets less than dollar_figure have previously been awarded an operating grant be based in b and have a physical presence in one of the counties in your grant-making region of middle b even if headquartered in another region of the state guidelines e e e e the grant is applicable for only the full time executive director ed chief_executive_officer ceo of the agency the ed ceo must have worked in nonprofit services for at least years with a minimum of of those as ed ceo the request cannot exceed dollars payable to the agency to cover costs including salary travel housing and registrations as needed for planned learning opportunities the agency guarantees continued full time employment status with on-going benefits provided during the period of leave to apply agencies must complete an application process and submit a proposal applications are available on your website the application entails a series of questions a brief program description and measurable outcome statements the full proposal includes an executive summary projected financial information contact information a letter of endorsement from the board chair the grant checklist current unaudited financial statements and an organization chart that reflects the current leadership structure a proposed plan should also be completed at the time of the full application and should include the following e adescription of the agency's temporary leadership plan letter catalog number 58222y e e e e e e e identification of the key executive roles functions that will be covered during a planned sabbatical identification of the projects that will need to be managed during the ed ceo sabbatical identification of the individual who will serve as acting ed aplanto manage all documents internal communications and external communications requiring the executive’s response a plan for smooth transition upon return clarification of limits of executive authority by bod for acting ed compensation_for acting ed and or other acting staff considered by bod when selecting recipient agencies you consider the following questions e e e e e e e does this agency employ programs that benefit the health of individuals throughout middle b do the values and mission of this agency coincide with your mission and values to promote compassionate care hope and respect what benefit will the sabbatical have to both the agency and the applicant is the leadership particularly the board_of directors committed to implementing this partnership program are the interim infrastructure and leadership present for the program to succeed ls the pre-departure plan realistic and does it demonstrate the likelinood of organizational sustainability during the sabbatical ls the budget realistic and appropriate to the scope of the proposed program upon selection recipients will be expected to submit a mid-term ratified plan prior to leaving on sabbatical and a final report to be completed no later than the month of the grant term the second payment of funding will be released upon receipt of the mid- term ratified plan the mid-term ratified plan must include and answer the following questions e e e e what are the expectations and hopes for the recipient the identified responsible staff and the organization as a result of this sabbatical what does the recipient expect to bring back from my sabbatical what pre-sabbatical habits and behaviors will the recipient be leaving behind what insights on managing leading the agency might the recipient gain during the sabbatical how will the organization benefit from taking this sabbatical the mid-term ratified plan should also include an update on any changes to activities planned as noted in the recipient's preliminary application and an explanation on how the recipient will use the resources of a sabbatical grant award and release time for personal development to enhance leadership services and operational effectiveness within the recipient's organization a fully detailed pre-departure plan with ratification from the board_of directors should also be included letter catalog number 58222y the final report must include the following information e e e e e e e anexplanation of how the recipient used the resources of the sabbatical grant award and release time for personal development to enhance leadership services and operational effectiveness within the organization specifics about the activities or course of study and length of time should be included an updated budget form of how the funds were actually expended compared to how the funds were budgeted adescription of any realized or unrealized expectations and hopes for the recipient the identified responsible staff and the organization as a result of this sabbatical adescription of what the recipient brought back from the sabbatical including any new habits or behaviors the pre-sabbatical habits and behaviors the recipients intentioned to leave behind insights on managing leading the agency the recipient staff and or board gained during the sabbatical anexplanation of how the organization benefited from taking this sabbatical you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or letter catalog number 58222y - toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58222y if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
